Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20114702F
Release Date: 11/25/2011
CC:LB&I:HMT:DET:EREdberg
POSTS-104573-11
UILC:

472.05-00

date:

May 13, 2011

to:

David W. Bulger, Inventory Technical Advisor
(Large Business & International)
Rodney K. Kelley, Revenue Agent
(Large Business & International)

from:

subject:

Elizabeth R. Edberg
Attorney (Detroit)
(Large Business & International)

LIFO conformity violation
This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent.
LEGEND
Date 1 = -------------------Date 2 = ------Foreign Parent = ------------------Taxpayer = -------------------ABC = -------------------------------------ABC Consolidated Group = -------------------------------------------------------------------------------------Tax Year 1 = -----------------------------------------ISSUES
Does the Taxpayer have a LIFO conformity violation related to its provision of financial
statements prepared using IFRS to its lending bank?

POSTS-104573-11

2

CONCLUSIONS
The provision of financial statements prepared using IFRS to the lending bank violated
the LIFO conformity requirements.
FACTS
Background
On Date 1, the Taxpayer became a wholly-owned subsidiary of ABC and a
member of the ABC Consolidated Group. The ABC Consolidated Group filed a
consolidated federal tax return for Tax Year 1.
ABC is wholly-owned by Foreign Parent, a foreign entity. Foreign Parent
reported its worldwide consolidated financial statements using the International
Financial Reporting Standards (“IFRS”) for Tax Year 1. Foreign Parent required
the Taxpayer to adopt the IFRS standards to facilitate the process of preparing
these worldwide consolidated financial statements. Therefore, the Taxpayer
adopted IFRS for the first time for Tax Year 1. This marked the first year that the
Taxpayer issued any IFRS based financial statements. Prior to the adoption of
IFRS, the Taxpayer used U.S. GAAP as its accounting standard.
The last-in, first-out (“LIFO”) inventory method is not an allowable method under
IFRS. The Taxpayer has used the LIFO inventory method for accounting for a
portion of its inventory since Date 2 for both tax and financial reporting purposes.
The Taxpayer continued to use the LIFO inventory method for Tax Year 1.
The Taxpayer provided financial statements to its foreign parent based upon
IFRS standards for Tax Year 1. These financial statements included a balance
sheet and income statement based upon IFRS standards. The Taxpayer also
provided the IFRS-only balance sheet and income statement to its lending bank.
Along with the IFRS-only balance sheet and income statement, the Taxpayer
provided its lending bank with tabulated versions of its balance sheet and income
statement whereby each was presented on an IFRS and U.S. GAAP standard.
Specifically, the tabulated financial statements made adjustments (including LIFO
adjustments) to the IFRS column to arrive at U.S. GAAP. The IFRS version of
the profit/income of the Taxpayer was based on a method that did not include
LIFO principles in inventorying goods. The Taxpayer did not make a distinction
between primary or supplemental information within these financial statements
related to the change from IFRS to U.S. GAAP reporting standards; nor did it
include explanatory footnotes regarding the change. The Taxpayer provided
these financial statements to the lending bank in accordance with lending
requirements imposed by the bank related to a letter of credit.

POSTS-104573-11

3

LAW AND ANALYSIS
Applicable Law
Internal Revenue Code section 472(c) provides that a taxpayer who elects to use the
LIFO inventory method for federal income tax purposes must establish to the
satisfaction of the Secretary that it has used no method other than LIFO in inventorying
such goods to ascertain the income, profit, or loss of the first taxable year for which
LIFO is to be used, for the purpose of a report or statement covering such taxable year
to shareholders, partners, or other proprietors, or to beneficiaries, or for credit purposes.
Section 472(e)(2) imposes a requirement similar to that contained in section 472(c) for
taxable years subsequent to the year of the LIFO election and provides that the
taxpayer may be required to discontinue the use of the LIFO inventory method if this
requirement is violated.
Section 472(g) provides that all members of the same group of financially related
corporations shall be treated as one taxpayer for purposes of the LIFO conformity
requirements contained in subsections (c) and (e)(2). The term “group of financially
related corporations” means any affiliated group as defined in section 1504(a),
determined by substituting “50 percent” for “80 percent” each place it appears and
without regard to section 1504(b), and any other group of corporations that consolidate
or combine for purposes of financial statements.
Treasury Regulation section 1.472-2(e)(1) provides, in part:
The taxpayer must establish to the satisfaction of the Commissioner that
the taxpayer, in ascertaining the income, profit, or loss for the taxable year
for which the LIFO inventory method is first used, or for any subsequent
taxable years, for credit purposes or for purposes of reports to
shareholders, partners, or other proprietors, or to beneficiaries, has not
used any inventory method other than that referred to in § 1.472-1 or at
variance with the requirements of § 1.472-2(c).
Section 1.472-2(e)(1)(i) provides that the taxpayer’s “use of an inventory method other
than LIFO for purposes of ascertaining information reported as a supplement to or
explanation of the taxpayer’s primary presentation of the taxpayer’s income, profit, or
loss, for a taxable year in credit statements or financial reports” is not considered at
variance with the requirements § 1.472-2(e)(1).
Section 1.472-2(e)(1)(ii) provides that the “use of an inventory method other than LIFO
to ascertain the value of the taxpayer’s inventory of goods on hand for purposes of
reporting the value of such inventories as assets” is not considered at variance with the
requirements of § 1.472-2(e)(1).

POSTS-104573-11

4

Section 1.472-2(e)(1)(iii) provides that the taxpayer’s “use of an inventory method other
than LIFO for purposes of ascertaining information reported in internal management
reports” is not considered at variance with the requirements § 1.472-2(e)(1).
Section 1.472-2(e)(4) provides:
Under paragraph (e)(1)(ii) of this section, the use of an inventory method
other than LIFO to ascertain the value of the taxpayer's inventories for
purposes of reporting the value of the inventories as assets is not
considered the ascertainment of income, profit, or loss and therefore is
not considered at variance with the requirement of paragraph (e)(1) of this
section. Therefore, a taxpayer may disclose the value of inventories on a
balance sheet using a method other than LIFO to identify the inventories,
and such a disclosure will not be considered at variance with the
requirement of paragraph (e)(1) of this section. However, the disclosure
of income, profit, or loss for a taxable year on a balance sheet issued to
creditors, shareholders, partners, other proprietors, or beneficiaries is
considered at variance with the requirement of paragraph (e)(1) of this
section if such income information is ascertained using an inventory
method other than LIFO and such income information is for a taxable year
for which the LIFO method is used for Federal income tax purposes.
Therefore, a balance sheet that discloses the net worth of a taxpayer,
determined as if income had been ascertained using an inventory method
other than LIFO, may be at variance with the requirement of paragraph
(e)(1) of this section if the disclosure of net worth is made in a manner
that also discloses income, profit, or loss for a taxable year.
However, a disclosure of income, profit, or loss using an inventory method
other than LIFO is not considered at variance with the requirement of
paragraph (e)(1) of this section if the disclosure is made in the form of
either a footnote to the balance sheet or a parenthetical disclosure on the
face of the balance sheet. In addition, an income disclosure is not
considered at variance with the requirement of paragraph (e)(1) of this
section if the disclosure is made on the face of a supplemental balance
sheet labelled as a supplement to the taxpayer's primary presentation of
financial position, but only if, consistent with the rules of paragraph (e)(3)
of this section, such a disclosure is clearly identified as a supplement to or
explanation of the taxpayer's primary presentation of financial income as
reported on the face of the taxpayer's income statement.
Section 1.472-2(e)(3) provides specific rules related to the exception of the conformity
requirement for supplemental or explanatory information.
Section 1.472-2(e)(3)(i) provides:

POSTS-104573-11

5

Information reported on the face of a taxpayer’s financial income
statement for a taxable year is not considered a supplement to or
explanation of the taxpayer’s primary presentation of the taxpayer’s
income, profit, or loss for the taxable year in credit statements or financial
reports. For purposes of paragraph (e)(3) of this section, the face of an
income statement does not include notes to the income statement
presented on the same page as the income statement, but only if all notes
to the financial income statement are presented together.
Section 1.472-2(e)(3)(ii) provides, in part:
Information reported in notes to a taxpayer's financial income statement is
considered a supplement to or explanation of the taxpayer's primary
presentation of income, profit, or loss for the period covered by the
income statement if all notes to the financial income statement are
presented together and if they accompany the income statement in a
single report.
Section 1.472-2(e)(3)(iii) provides:
Information reported in an appendix or supplement to a taxpayer's
financial income statement is considered a supplement to or explanation
of the taxpayer's primary presentation of income, profit, or loss for the
period covered by the income statement if the appendix or supplement
accompanies the income statement in a single report and the information
reported in the appendix or supplement is clearly identified as a
supplement to or explanation of the taxpayer's primary presentation of
income, profit, or loss as reported on the face of the taxpayer's income
statement. . . . For purposes of paragraph (e)(3)(iii) of this section,
information is considered to be clearly identified as a supplement to or
explanation of the taxpayer's primary presentation of income, profit, or loss
as reported on the face of the taxpayer's income statement if the
information either-(A) Is reported in an appendix or supplement that contains a general
statement identifying all such supplemental or explanatory information;
(B) Is identified specifically as supplemental or explanatory by a statement
immediately preceding or following the disclosure of the information;
(C) Is disclosed in the context of making a comparison to corresponding
information disclosed both on the face of the taxpayer's income statement
and in the supplement or appendix; or

POSTS-104573-11

6

(D) Is a disclosure of the effect on an item reported on the face of the
taxpayer's income statement of having used the LIFO method.
For example, a restatement of cost of goods sold based on an inventory
method other than LIFO is considered to be clearly identified as
supplemental or explanatory information if the supplement or appendix
containing the restatement contains a general statement that all
information based on such inventory method is reported in the appendix or
supplement as a supplement to or explanation of the taxpayer's primary
presentation of income, profit, or loss as reported on the face of the
taxpayer's income statement.
Section 1.472-2(e)(5), which is supposed to provide specific rules related to the
exception of the conformity requirement for internal management reports, has been
reserved.
Analysis
Because the Taxpayer elected the LIFO method of accounting for federal income tax
purposes, it is subject to the LIFO conformity requirements. See I.R.C. § 472(c), (e)(2);
Treas. Reg. § 1.472-2(e)(1).
With respect to the financial statements provided to its lending bank, the Taxpayer
violated the LIFO conformity requirements if (1) it used an inventory method other than
LIFO to ascertain its income, profit or loss in the financial statements; (2) the financial
statements were “for credit purposes”; and (3) the financial statements are not within
any of the exceptions to the LIFO conformity requirements.
The Taxpayer provided the same IFRS-only balance sheet and income statement
provided to the foreign parent to the lending bank. It also provided tabulated versions of
these documents that adjusted the IFRS amounts to arrive at U.S. GAAP amounts.
Both the balance sheets and income statements involve the ascertainment of items of
income, profit, or loss. The balance sheets do not fall within the exception under
Treasury Regulation section 1.472-2(e)(1)(ii), (4), which provides valuing inventory as
an asset is not an ascertainment of income, profit, or loss, as the Taxpayer also used
IFRS to ascertain retained earnings and net income on the balance sheets. The income
statements by their nature involve the ascertainment of income, profit, or loss.
There is no question the IFRS-only versions used a method other than LIFO to
ascertain income, profit, or loss, as IFRS is a non-LIFO method and was the only
method used. Arguably, the tabulated versions of the financial statements provided to
the lending bank comply with the LIFO conformity requirements as they used U.S.
GAAP to determine income, profit, and loss. However, they also used IFRS. The LIFO
conformity requirements do not merely require the use of a LIFO inventory method; they

POSTS-104573-11

7

require that no method other than LIFO be used. See I.R.C. § 472(c), (e)(2); Treas.
Reg. § 1.472-2(e)(1).
The financial statements were issued to the Taxpayer’s lending bank in accordance with
lending requirements related to a letter of credit. Thus, there was a debtor-creditor
relationship between the Taxpayer and the lending bank and the financial statements
were provided pursuant to this debtor-creditor relationship. The Taxpayer’s continued
receipt of credit was dependent upon the provision of such financial statements.
Therefore, the financial statements were “for credit purposes.”
It could be argued that the use of IFRS was for purposes of supplementing or explaining
the Taxpayer’s primary U.S. GAAP position and, thus, the tabulated financial
statements meet the exception for supplemental or explanatory information. See Treas.
Reg. § 1.472-2(e)(1)(i). However, the provision of information using IFRS was not
presented as either supplemental or explanatory.
With respect to the tabulated balance sheet, the disclosure of income, profit, and loss
using IFRS was not made in the form of a footnote to the balance sheet or a
parenthetical disclosure on the face of the balance sheet. See Treas. Reg. § 1.4722(e)(4). Even if the disclosure qualified as a parenthetical, despite the lack of
parentheses, or other punctuation or formatting to indicate the IFRS information is an
aside, there is still the problem of the tabulated income statement. Section 1.4722(e)(3)(i) clearly provides that “[i]nformation reported on the face of a taxpayer’s
financial income statement for a taxable year is not considered a supplement to or
explanation of the taxpayer’s primary presentation of the taxpayer’s income, profit, or
loss.” The IFRS information was reported on the face of the income statement and not
as part of a note to the income statement. See Treas. Reg. § 1.472-2(e)(3).
Moreover, even if the tabulated financial statements conformed to the requirements of
section 472(e) and the regulations thereunder, the Taxpayer also provided the lending
bank with the same balance sheet and income statement it provided to the Foreign
Parent. These documents were prepared based solely on IFRS. These documents
were not identified as supplemental, explanatory, or appendixes. For instance, the
balance sheet was not clearly identified as a supplement to or explanation of the
taxpayer’s primary presentation. See Treas. Reg. § 1.472-2(e)(4). Similarly, the
income statement was not marked as an appendix or otherwise clearly identified as a
supplement to or explanation of the taxpayer’s primary position. See Treas. Reg. §
1.472-2(e)(3)(iii).
Therefore, these documents do not meet the exception for supplemental or explanatory
information, and no other exception applies. The issuance of these financial statements
to the lending bank violated the LIFO conformity requirements.

POSTS-104573-11

8

CASE DEVELOPMENT, HAZARDS AND OTHER CONSIDERATIONS
This writing may contain privileged information. Any unauthorized disclosure of this
writing may undermine our ability to protect the privileged information. If disclosure is
determined to be necessary, please contact this office for our views.
Please call (313) 237-6440 if you have any further questions.
ERIC R. SKINNER
Associate Area Counsel
(Large Business & International)

Elizabeth R. Edberg

___
By: _
Elizabeth R. Edberg
Attorney (Detroit)
(Large Business & International)

